—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered March 17, 1997, convicting him of murder in the second degree, attempted robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review since he failed to move to withdraw his plea on this ground (see, People v Pellegrino, 60 NY2d 636). We reject the defendant’s contention that his plea allocution clearly cast significant doubt upon his guilt or otherwise called into question the voluntariness of the plea, such that the court was required to inquire further to ensure that the plea was knowing and voluntary (see generally, People v Pellegrino, supra). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.